Citation Nr: 1403828	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected migraine headaches. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before a hearing officer at the RO in May 2007.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at the RO in November 2013.  Transcripts of both hearings are associated with the record.   

The issues of entitlement to service connection for residuals of a stroke, an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches most nearly approximate characteristic prostrating attacks occurring on an average three to four times a month over the last several months without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for migraine headaches (claimed a chronic headaches) was granted in an August 1997 rating decision.  An initial 10 percent evaluation was assigned effective January 7, 1997.  The current 30 percent evaluation was assigned in the July 2006 rating decision on appeal effective September 7, 2005.  The Veteran contends that an increased rating is appropriate as her migraines occur several times a week and are incapacitating. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headaches are currently rated as 30 percent disabling under Diagnostic Code 8100 for rating migraines.  This diagnostic code provides a 30 percent evaluation for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

After review of the evidence, the Board finds that the Veteran's migraines most nearly approximate the criteria associated with the current 30 percent evaluation.  She has manifested migraine headaches occurring approximately three to four times per month throughout the rating period.  Upon VA contract examinations in January 2006, September 2007, and September 2009, the Veteran reported experiencing recurring migraines three to four times a month with associated nausea, vomiting, and pressure across the temples.  She treated her migraines with medication and lying down in a dark room.  

Although the record establishes the presence of headaches that occur more frequently than once a month, the Board cannot find that they most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has stated that she must remain in bed during a migraine episode, but the March 2013 VA examiner concluded that the service-connected migraine headaches did not prevent the Veteran from seeking and maintaining employment in an appropriate supportive environment.  The September 2009 VA contract examiner also concluded that the Veteran's migraines had no effect on her occupation.  Additionally, the March 2013 VA examiner found that the Veteran's migraines did not manifest very frequent and prolonged attacks of headache pain.  The Board finds that the specific conclusions of the objective VA examiners outweigh the vague reports of the Veteran regarding the impact of her migraines.  It is therefore clear that the service-connected migraines, while occurring several times a month, do not most nearly approximate very frequent completely prostrating and prolonged attacks that impact the Veteran's economic adaptability beyond that contemplated by the current 30 percent rating.  Accordingly, the Board finds that the Veteran's migraine headaches have not most nearly approximated the criteria for a maximum 50 percent rating under Diagnostic Code 8100 at any time during the rating period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  Her migraines are manifested by symptoms such as recurring episodes of head pain that occur three to four times a month.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a September 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim for an increased rating for migraine headaches was most recently readjudicated in the September 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided several proper VA examinations in response to her claim for an increased rating, most recently in March 2013.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Regarding the claim for entitlement to service connection for residuals of a stroke, the Board finds that the Veteran should be provided a VA examination to determine whether she has actually experienced a stroke and/or whether her service-connected migraines are the cause of any similar neurological disabilities.  The record documents treatment at private hospitals for transient ischemic attacks (TIAs) in September 2001 and April 2008 with complaints of residual left-sided weakness.  A VA contract examiner in September 2009 found that the Veteran did not have a stroke, but did not provide a medical opinion addressing the past TIAs and whether a relationship exists between these events and the service-connected migraine headaches.  

A VA examination is also necessary to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran contends that service connection is warranted for a psychiatric disorder, including PTSD, as she was the victim of a sexual assault during active duty service.  Although service records do not confirm the Veteran was assaulted, she underwent psychiatric examinations in August 1982 and August 1985 and was diagnosed with an adult situation stress reaction in 1982.  Post-service records document consistent psychiatric treatment beginning with a June 2008 hospitalization for a psychotic episode precipitated by the deployment of her son to Iraq.  Since June 2008, the Veteran has also reported a history of sexual and physical assault during military service and has received diagnoses of PTSD, anxiety, major depression, and schizoaffective disorder.  A VA examination is therefore required by the duty to assist to determine the precise nature of any currently present psychiatric disorders and whether such disorders are related to the in-service assaults reported by the Veteran. 

Additional development is also necessary to obtain records of treatment reported by the Veteran.  In October 2010, the Veteran reported receiving mental health treatment at the Boston Vet Center.  The claims file does not indicate that any efforts have been made to obtain records from this facility.  The Veteran has also undergone psychiatric treatment at the Boston VAMC, but records for the period dating between March 2007 and June 2009 are not contained in the claims file.  The absence of these records is significant, given the Veteran's reports that she began to experience psychiatric symptoms in June 2008 when she was hospitalized in several private facilities.  Available VAMC records also document the Veteran's participation in VA's Vocational Rehabilitation program and this file must also be obtained.  The procurement of potentially pertinent VA medical records referenced by a veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the claim for TDIU must also be remanded as it is inextricably intertwined with the pending claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for TDIU must be remanded to allow for the development and readjudication of the service connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Boston VAMC for the period between March 2007 and June 2009.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Associate the Veteran's complete Vocational and Rehabilitation file with the record. 

3.  Schedule the Veteran for a VA neurological examination to determine the current nature and etiology of any neurological deficits.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine whether the Veteran experienced a stroke or other cerebrovascular accident (CVA) during active duty service or in September 2001, April 2008, or at any other time during the claims period.  The claims file indicates several episodes of loss of consciousness due to migraines during active duty service and TIAs in September 2001 and April 2008.  

b)  If the Veteran experienced a CVA or similar episode at any time during the claims period, determine whether she currently manifests permanent neurological residuals or disability.

c)  If the Veteran manifests a permanent neurological disability, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) etiologically related to any incident of active duty or is caused or aggravated by service-connected migraine headaches.  

d)  If any diagnosed neurological disability is etiologically related to active duty service or service-connected migraine headaches, determine the impact of the disability on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of the claimed psychiatric disability.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the Veteran's reports of sexual assault and physical abuse during military service.

c)  If any diagnosed psychiatric disorder is etiologically related to active duty service, determine the impact of the disorder on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC (including the claim for entitlement to TDIU) to the Veteran and her representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


